LawbeNCE, Judge:
The question of the proper dutiable value of certain electrical articles imported from England is presented by the above-enumerated appeal for a reappraisement.
A stipulation of fact has been entered into by the parties hereto wherein it has been agreed that, at the time of exportation of the involved merchandise, there was no foreign, export, or United States value for such or similar merchandise and that the cost of production of said articles, within the purview of section 402 (f) of the Tariff Act of 1930 (19 U. S. C. § 1402 (f)), is as follows:
Item Cost of production
Superb Electric Immersion Heaters £0.4.3
Es—Es Electric Immersion Thermostat Major £0.8.0
Upon the agreed facts of record, I find and hold that cost of production, as that value is defined in section 402 (f), supra, is the proper basis of value for the articles in issue and that said value is as above set forth.
Judgment will be entered accordingly.